Third District Court of Appeal
                               State of Florida

                          Opinion filed August 31, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1086
                         Lower Tribunal No. 90-34718
                             ________________


                             Peter H. Markland,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.


      A Case of Original Jurisdiction – Habeas Corpus.

      Peter H. Markland, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

      SUAREZ, C.J.

                        ON ORDER TO SHOW CAUSE

      On June 22, 2016, this Court issued an opinion denying Peter H. Markland’s

(“Markland”) Petition for Habeas Corpus. In addition, our opinion contained an
order to show cause why Markland should not be prohibited from filing with this

Court any further pro se appeals, petitions, motions or other proceedings related to

his criminal sentencing in circuit court case number F90-34718. Markland filed

his response on July 8, 2016, but failed therein to show good cause to justify

further pro se filings of appeals, petitions, motions, and other pleadings with this

Court.         We must balance Markland’s pro se right of access to courts with the

Court’s need to devote its finite resources to legitimate appeals, recognizing the

seriousness of the sanction when the litigant is a criminal defendant. State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). After an order to show cause and an

opportunity to respond, a court may prevent such further filings. Id.

         It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse further pro se filings related to case number F90-34718;

provided, however, that filings related to case number F90-34718 may be accepted

by the Clerk if such filings have been reviewed and signed by an attorney who is a

licensed member of the Florida Bar in good standing.

         Any further and unauthorized pro se filings by Markland will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

         Order issued.



                                            2